UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8432


LESTER HARDY,

                  Plaintiff - Appellant,

             v.

BOYD BENNETT; DENNIS ROWLAND,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-ct-03044-H)


Submitted:    March 12, 2009                   Decided:    March 17, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lester Hardy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lester      Hardy    appeals     the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed    the   record     and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Hardy v. Bennett, No. 5:08-ct-03044-H (E.D.N.C. Nov. 10,

2008).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in   the    materials

before    the   court   and     argument    would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2